This is- an appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board for death benefits in favor of the decedent’s widow and six minor children. The case-was before -us on a former appeal (270 App. Div. 969). There we reversed the decision of the board, which disallowed the claim, and remitted the matter for further consideration. An award has now been made. On June 15, 1943, the decedent was engaged in pushing a hand truck weighing between 2,000 and 2,500 pounds, and while engaged in this work he collapsed and died shortly thereafter. The room in which he was employed had a temperature of between 90 and 95 degrees. The board found that the work in which defefidant was engaged required unusual effort and unusual strain, and that decedent’s death was a natural result of the accidental injuries which he sustained. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.